                                                                                                 Case 19-13705                     Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                     Desc Main
                                                                                                                                                        Document     Page 1 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number            1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                              12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                               $400,000.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $19,890.87

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                               $419,890.87
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................        $387,089.60

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                           $0.00

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                       $153,104.56

                                                                                                                                                                                                                            Your total liabilities                  $540,194.16


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $1,442.00

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $4,625.41




                                                                               Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             Page 1
                                                                                              Case 19-13705                       Doc 12             Filed 11/26/19 Entered 11/26/19 12:12:39                                                   Desc Main
                                                                               Debtor 1     Shannon Sullivan                                                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                                      Document     Page 2 of 43


                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $1,442.00

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                                  $0.00

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                                    $0.00

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................                $19,286.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                 $19,286.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                              Page 2
                                                                                                 Case 19-13705                        Doc 12     Filed 11/26/19 Entered 11/26/19 12:12:39                           Desc Main
                                                                                                                                                  Document     Page 3 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1         Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                           Check if this is an amended
                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number            1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106A/B
                                                                               Schedule A/B: Property                                                                                                                                 12/15


                                                                               In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in
                                                                               the category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are
                                                                               equally responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any
                                                                               additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Each Residence, Building, Land or Other Real Estate You Own or Have an Interest in

                                                                               1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                                                                                            No. Go to Part 2.
                                                                                            Yes. Where is the property?
                                                                                     1.1 4 Oakland Road                                          What is the property? Check all that apply    Do not deduct secured claims or exemptions.
                                                                                            Street address, if available, or other description      Single-family home                         Put the amount of any secured claims on
                                                                                                                                                    Duplex or multi-unit building              Schedule D: Creditors Who Have Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                    Condominium or cooperative                 Secured by Property.
                                                                                                                                                    Manufactured or mobile home
                                                                                            North Reading MA 01864                                  Land                                                                  Current value of
                                                                                                                                                                                                 Current value of
                                                                                            City, State, ZIP Code                                   Investment property                                                   the portion you
                                                                                                                                                                                               the entire property?
                                                                                                                                                    Timeshare                                                                  own?
                                                                                            Middlesex                                               Other
                                                                                            County                                                   N/A                                                $400,000.00              $400,000.00
                                                                                                                                                 Who has an interest in the property? Check
                                                                                                                                                     one
                                                                                                                                                     Debtor 1 only                             Describe the nature of your ownership interest
                                                                                                                                                     Debtor 2 only                             (such as fee simple, tenancy by the entireties, or
                                                                                                                                                     Debtor 1 and Debtor 2 only                a life estate), if known.
                                                                                                                                                     At least one of the debtors and another
                                                                                                                                                                                               Tenants in Common
                                                                                                                                                 Other information you wish to add about
                                                                                                                                                 this item, such as local property                  Check if this is community property
                                                                                                                                                 identification number:                             (see instructions)

                                                                               2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                                                                                                                $400,000.00
                                                                                     entries for pages you have attached for Part 1. Write that number here. ...........................................


                                                                                Part 2:              Describe Your Vehicles
                                                                               Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
                                                                               vehicles you own that someone else drives. If you lease a vehicle, also report it onSchedule G: Executory Contracts and Unexpired
                                                                               Leases.


                                                                               3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

                                                                                            No.
                                                                                            Yes.




                                                                               Official Form 106A/B                                                        Schedule A/B: Property                                                         Page 1
                                                                                             Case 19-13705                         Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                                                                            Case number: 1:19-bk-13705
                                                                                                                                                        Document     Page 4 of 43

                                                                                    3.1 Make:           Mercury                                       Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Villager                                             Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2000                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                        Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage: 63,182                                                                                                                                       the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                                 own?
                                                                                          Other information:                                                 (see instructions)
                                                                                                                                                                                                                                             $500.00                  $500.00


                                                                                    3.2 Make:           Chevrolet                                     Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Traverse                                             Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2014                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                        Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage: 66,139                                                                                                                                       the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                                 own?
                                                                                          Other information:                                                 (see instructions)
                                                                                                                                                                                                                                        $12,000.00                 $12,000.00


                                                                               4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                                                                                          No.
                                                                                          Yes.
                                                                                    4.1 Make:           Kawaski                                       Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Jetski                                               Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2011                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                        Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Other information:                                                                                                                                                the portion you
                                                                                                                                                                                                                           the entire property?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                             Check if this is community property                                                                 own?
                                                                                                                                                             (see instructions)
                                                                                                                                                                                                                                          $1,000.00                 $1,000.00


                                                                               5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                                                                                                                                                  $13,500.00
                                                                                    entries for pages you have attached for Part 2. Write that number here ............................................


                                                                                Part 3:            Describe Your Personal and Household Items
                                                                               Do you own or have any legal or equitable interest in any of the following items? (List the current value of the portion you own. Do not
                                                                               deduct secured claims or exemptions)



                                                                               6.   Household goods and furnishings
                                                                                    Examples: Major appliances, furniture, linens, china, kitchenware

                                                                                          No
                                                                                          Yes (Various household items, beds, couch, dresser, two televisions, kitchenware, one
                                                                                             smartphone, one computer, washer/dryer, refrigerator, one bicycle $585.00, D1) ..............                                                                              $585.00

                                                                               7.   Electronics
                                                                                    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                                                                                    collections; electronic devices including cell phones, cameras, media players, games

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               8.   Collectibles of value
                                                                                    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp,
                                                                                    coin, or baseball card collections; other collections, memorabilia, collectibles

                                                                                          No
                                                                                          Yes ......................................................................................................................................................




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 2
                                                                                             Case 19-13705                         Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                                                                            Case number: 1:19-bk-13705
                                                                                                                                                        Document     Page 5 of 43

                                                                               9.   Equipment for sports and hobbies
                                                                                    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                                                                                    and kayaks; carpentry tools; musical instruments

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               10. Firearms
                                                                                    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               11. Clothes
                                                                                    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

                                                                                          No
                                                                                          Yes (Basic clothing, some costume jewelry, winter clothes $75.00, D1) ....................................                                                                     $75.00

                                                                               12. Jewelry
                                                                                    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                                                                                    gold, silver

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               13. Non-farm animals
                                                                                    Examples: Dogs, cats, birds, horses

                                                                                          No
                                                                                          Yes (Three rescue dogs $0.00, D1)..................................................................................................

                                                                               14. Any other personal and household items you did not already list, including any health aids you
                                                                                   did not list

                                                                                          No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Yes ......................................................................................................................................................

                                                                               15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                                                                                                                                      $660.00
                                                                                   attached for Part 3. Write that number here ...........................................................................................


                                                                                Part 4:            Describe Your Financial Assets
                                                                               Do you own or have any legal or equitable interest in any of the following? (List the current value of the portion you own. Do not deduct
                                                                               secured claims or exemptions)



                                                                               16. Cash
                                                                                    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                                                                                    petition

                                                                                          No
                                                                                          Yes Cash on hand $110.00 (D1)........................................................................................................                                         $110.00

                                                                               17. Deposits of money
                                                                                    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
                                                                                    houses, and other similar institutions. If you have multiple accounts with the same institution, list each.

                                                                                          No
                                                                                          Yes Bank of America checking *0427 $153.31 (D1) ........................................................................                                                      $153.31

                                                                                                 Citizens Bank checking *3018 $11.31 (D1) ...............................................................................                                                $11.31

                                                                               18. Bonds, mutual funds, or publicly traded stocks
                                                                                    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 3
                                                                                             Case 19-13705                         Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                                                                            Case number: 1:19-bk-13705
                                                                                                                                                        Document     Page 6 of 43

                                                                               19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
                                                                                   including an interest in an LLC, partnership, and joint venture

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               20. Government and corporate bonds and other negotiable and non-negotiable instruments
                                                                                   Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
                                                                                   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               21. Retirement or pension accounts
                                                                                   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing
                                                                                   plans

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               22. Security deposits and prepayments
                                                                                   Your share of all unused deposits you have made so that you may continue service or use from a company.
                                                                                   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                                                                                   companies, or others

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               24. Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
                                                                                   plan as defined in 26 U.S.C. § 529(b)(1).
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights
                                                                                   or powers exercisable for your benefit

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
                                                                                   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               27. Licenses, franchises, and other general intangibles
                                                                                   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               28. Tax refunds owed to you
                                                                                   Give specific information about them, including whether you already filed the returns and the tax years

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00

                                                                               29. Family support
                                                                                   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property
                                                                                   settlement

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                      $0.00




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 4
                                                                                                Case 19-13705                        Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1       Shannon Sullivan                                                                                                                                           Case number: 1:19-bk-13705
                                                                                                                                                          Document     Page 7 of 43

                                                                               30. Other amounts someone owes you
                                                                                     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                     compensation, Social Security benefits; unpaid loans you made to someone else

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               31. Interests in insurance policies
                                                                                     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s
                                                                                     insurance. Name the insurance company of each policy and the beneficiary, and list its value

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               32. Any interest in property that is due you from someone who has died
                                                                                     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
                                                                                     receive property because someone has died.

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
                                                                                   payment
                                                                                     Examples: Accidents, employment disputes, insurance claims, or rights to sue

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
                                                                                   and rights to set off claims

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               35. Any financial assets you did not already list
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                                                                                                                        $274.62
                                                                                   attached for Part 4. Write that number here ...........................................................................................


                                                                                Part 5:              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

                                                                               37. Do you own or have any legal or equitable interest in any business-related property?
                                                                                       No. Go to part 6.
                                                                                       Yes. Go to line 38.

                                                                               38. Accounts receivable or commissions you already earned
                                                                                      No
                                                                                      Yes Accounts receivable for former business - Grooming Unlimited $5,456.25 (D1, $5,456.25
                                                                                      )............................................................................................................................................................                     $5,456.25

                                                                               39. Office equipment, furnishings, and supplies
                                                                                     Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                                                                                     desks, chairs, electronic devices
                                                                                            No
                                                                                            Yes ......................................................................................................................................................

                                                                               40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
                                                                                      No
                                                                                      Yes ......................................................................................................................................................

                                                                               41. Inventory
                                                                                       No
                                                                                       Yes ......................................................................................................................................................




                                                                               Official Form 106A/B                                                                    Schedule A/B: Property                                                                               Page 5
                                                                                                Case 19-13705                        Doc 12              Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1       Shannon Sullivan                                                                                                                                           Case number: 1:19-bk-13705
                                                                                                                                                          Document     Page 8 of 43

                                                                               42. Interests in partnerships or joint ventures
                                                                                        No
                                                                                        Yes ......................................................................................................................................................

                                                                               43. Customer lists, mailing lists, or other compilations
                                                                                     Report lists and compilations containing personally identifiable information (as defined in 11 U.S.C. § 101(41A))
                                                                                            No
                                                                                            Yes ......................................................................................................................................................

                                                                               44. Any business-related property you did not already list

                                                                                            No
                                                                                            Yes ......................................................................................................................................................                      $0.00

                                                                               45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                                                                                                                                      $5,456.25
                                                                                   attached for Part 5. Write that number here ...........................................................................................


                                                                                Part 6:              Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                                                                                     If you own or have an interest in farmland, list it in Part 1.

                                                                               46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
                                                                                   property?
                                                                                       No. Go to part 7.
                                                                                       Yes. Go to line 47.


                                                                                Part 7:              Describe All Property You Own or Have an Interest in That You Did Not List Above

                                                                               53. Do you have other property of any kind you did not already list?
                                                                                     Examples: Season tickets, country club membership
                                                                                            No
                                                                                            Yes Possible future interest in estates of parents who are still living. $0.00 (D1) .....................
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               54. Add the dollar value of all of your entries from Part 7, including any entries for pages you have
                                                                                   attached for Part 7. Write that number here ...........................................................................................


                                                                                Part 8:              List the Totals of Each Part of this Form

                                                                               55. Part 1: Total real estate, line 2 .................................................................................................................                               $400,000.00

                                                                               56. Part 2: Total vehicles, line 5.............................................................................                                         $13,500.00

                                                                               57. Part 3: Total personal and household items, line 15 .....................................                                                                $660.00

                                                                               58. Part 4: Total financial assets, line 36 ..............................................................                                                   $274.62

                                                                               59. Part 5: Total business-related property, line 45.............................................                                                         $5,456.25

                                                                               60. Part 6: Total farm- and fishing-related property, line 52 ...............................

                                                                               61. Part 7: Total other property not listed, line 54 ...............................................

                                                                               62. Total personal property. Add lines 56 through 61....................................................................................                                               $19,890.87

                                                                               63. Total of all property on Schedule A/B. Add line 55 + line 62 ..................................................................                                                 $419,890.87




                                                                               Official Form 106A/B                                                                    Schedule A/B: Property                                                                               Page 6
                                                                                                 Case 19-13705            Doc 12      Filed 11/26/19 Entered 11/26/19 12:12:39                              Desc Main
                                                                                                                                       Document     Page 9 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                   Check if this is an amended
                                                                                                                                                                                                          filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number           1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106C
                                                                               Schedule C: The Property You Claim as Exempt                                                                                                   04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
                                                                               the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
                                                                               needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
                                                                               and case number (if known).

                                                                               For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
                                                                               specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
                                                                               any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
                                                                               funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
                                                                               exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
                                                                               to the applicable statutory amount.


                                                                                Part 1:              Identify the Property You Claim as Exempt

                                                                               1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            You are claiming Massachusetts Exemptions (04/07/2011) and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                                            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

                                                                               2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
                                                                                                                            Current value of the
                                                                                                                                                     Amount of the exemption you claim
                                                                                     Brief description of the property       portion you own
                                                                                    and line on Schedule A/B that lists                                                                         Specific laws that allow exemption
                                                                                                                                                          Check only one box for each
                                                                                               this property                Copy the value from
                                                                                                                                                                  exemption
                                                                                                                              Schedule A/B

                                                                                 Principal Residence (Line 1)                       $400,000.00           $500,000.00                          Mass. Gen. L. c. 235, § 34,
                                                                                                                                                          100% of fair market value, up to     Fourteenth, c. 188, § 3
                                                                                                                                                          any applicable statutory limit

                                                                                 SUV (Line 3)                                         $12,000.00          $0.00                                Mass. Gen. L. c. 235, § 34, Sixteenth
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 Van (Line 3)                                            $500.00          $500.00                              Mass. Gen. L. c. 235, § 34, Sixteenth
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 2011 Kawasaki Jetski. Sunk in 2011.                   $1,000.00          $0.00                                Mass. Gen. L. c. 235, § 34,
                                                                                 Has not run since. (Line 4)                                              100% of fair market value, up to     Seventeenth
                                                                                                                                                          any applicable statutory limit

                                                                                 Various household items, beds, couch,                   $585.00          $585.00                              Mass. Gen. L. c. 235, § 34, Second
                                                                                 dresser, two televisions, kitchenware,                                   100% of fair market value, up to
                                                                                 one smartphone, one computer,                                            any applicable statutory limit
                                                                                 washer/dryer, refrigerator, one bicycle
                                                                                 (Line 6)

                                                                                 Basic clothing, some costume jewelry,                    $75.00          $75.00                               Mass. Gen. L. c. 235, § 34, First
                                                                                 winter clothes (Line 11)                                                 100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit




                                                                               Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                    Page 1
                                                                                              Case 19-13705               Doc 12        Filed 11/26/19 Entered 11/26/19 12:12:39                               Desc Main
                                                                               Debtor 1     Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                         Document     Page 10 of 43

                                                                                                                             Current value of the
                                                                                                                                                       Amount of the exemption you claim
                                                                                     Brief description of the property        portion you own
                                                                                    and line on Schedule A/B that lists                                                                           Specific laws that allow exemption
                                                                                                                                                            Check only one box for each
                                                                                               this property                  Copy the value from
                                                                                                                                                                    exemption
                                                                                                                                Schedule A/B

                                                                                Cash on hand (Line 16)                                     $110.00          $110.00                               Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                                                                                            100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Bank of America checking *0427 (Line                       $153.31          $153.31                               Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                17)                                                                         100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Citizens Bank checking *3018 (Line 17)                      $11.31          $11.31                                Mass. Gen. L. c. 235, § 34, Fifteenth
                                                                                                                                                            100% of fair market value, up to      & c. 246, § 28A
                                                                                                                                                            any applicable statutory limit

                                                                                Accounts receivable for former                           $5,456.25          $5,456.25                             Mass. Gen. L. c. 235, § 34,
                                                                                business - Grooming Unlimited (Line                                         100% of fair market value, up to      Seventeenth
                                                                                38)                                                                         any applicable statutory limit

                                                                                                                    Total              $419,890.87                               $506,890.87

                                                                               3.     Are you claiming a homestead exemption of more than $170,350.00?
                                                                                      (Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.)
                                                                                           No
                                                                                           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                                                                                                No
                                                                                                Yes
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                   Page 2
                                                                                                   Case 19-13705               Doc 12           Filed 11/26/19 Entered 11/26/19 12:12:39                                                 Desc Main
                                                                                                                                                 Document     Page 11 of 43

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1          Shannon Sullivan XX-XXXXXXX

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                                               Check if this is an amended
                                                                                                                                                                                                                                       filing
                                                                                     United States Bankruptcy Court for the District of Massachusetts

                                                                                     Case number           1:19-bk-13705
                                                                                     (If known)



                                                                               Official Form 106D
                                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.      Do any creditors have claims secured by your property?
                                                                                           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                                                                                           Yes. Fill in all of the information below.


                                                                                Part 1:                List All Secured Claims
                                                                               2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If more than one creditor has a
                                                                                       particular claim, list the other creditors in Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name.

                                                                                                                                                                                                     Column A                    Column B             Column C
                                                                                                                                                                                                   Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                  Do not deduct the value   that supports this          if any
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                      of the collateral           claim

                                                                               2.1                                                  Describe the property that secures the claim:                        $362,880.00             $400,000.00
                                                                               Bank of Oklahoma                                          Principal Residence
                                                                               Creditor's Name
                                                                               6242 E. 41st Street                                  As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Tulsa OK 74153
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number:

                                                                               Date debt was incurred: 01/30/2015

                                                                               2.2                                                  Describe the property that secures the claim:                         $22,662.00               $12,000.00            $10,662.00
                                                                               JPMCB Auto Finance                                        SUV
                                                                               Creditor's Name
                                                                               PO Box 901003                                        As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Fort Worth TX 76101
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number:

                                                                               Date debt was incurred: 02/21/2016




                                                                               Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 1
                                                                                                   Case 19-13705                    Doc 12             Filed 11/26/19 Entered 11/26/19 12:12:39                                                 Desc Main
                                                                               Debtor 1          Shannon Sullivan                                                                                                                               Case number: 1:19-bk-13705
                                                                                                                                                        Document     Page 12 of 43

                                                                                                                                                                                                            Column A                    Column B             Column C
                                                                                                                                                                                                          Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                         Do not deduct the value   that supports this          if any
                                                                                                                                                                                                             of the collateral           claim

                                                                               2.3                                                         Describe the property that secures the claim:                           $1,547.60               $1,000.00                $547.60
                                                                               Portfolio Recovery                                               2011 Kawasaki Jetski. Sunk in 2011. Has
                                                                               Creditor's Name                                                  not run since.
                                                                               120 Corporate Blvd
                                                                               Number Street                                               As of the date you file, the claim is: Check all that apply
                                                                               Suite 100                                                         Contingent
                                                                                                                                                 Unliquidated
                                                                               Norfolk VA 23502                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who owes the debt? Check one.                               Nature of lien. Check all that apply
                                                                                   Debtor 1 only                                                An agreement you made (such as
                                                                                   Debtor 2 only                                                mortgage or secured car loan)
                                                                                   Debtor 1 and Debtor 2 only                                   Statutory lien (such as tax lien, mechanic’s
                                                                                   At least one of the debtors and another                      lien)
                                                                                                                                                Judgment lien from a lawsuit
                                                                                       Check if this claim relates to a community               Other (including a right to offset)
                                                                                       debt
                                                                                                                                           Last 4 digits of account number: 3286
                                                                               Date debt was incurred: UNKNOWN

                                                                               Add the dollar value of your entries in Column A. Write that number here: .............................................       $387,089.60


                                                                                Part 2:                List Others to Be Notified for a Debt That You Already Listed
                                                                                Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
                                                                                collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
                                                                                agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.
                                                                                If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.


                                                                               1                                                                                                     On which line in Part 1 did you enter the creditor? 2.1
                                                                               Marinosci Law Group, PC
                                                                               Creditor's Name                                                                                       Last 4 digits of account number: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               275 West Natick Road
                                                                               Number Street
                                                                               Suite 500

                                                                               Warwick RI 02886
                                                                               City, State, ZIP Code



                                                                               2                                                                                                     On which line in Part 1 did you enter the creditor? 2.1
                                                                               HomeDirect
                                                                               Creditor's Name                                                                                       Last 4 digits of account number: UNKNOWN
                                                                               PO Box 35688
                                                                               Number Street



                                                                               Tulsa OK 74153-0688
                                                                               City, State, ZIP Code




                                                                               Official Form 106D                                          Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 2
                                                                                                   Case 19-13705             Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                                                                                           Document     Page 13 of 43

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1           Shannon Sullivan XX-XXXXXXX

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                             Check if this is an amended
                                                                                                                                                                                                                     filing
                                                                                     United States Bankruptcy Court for the District of Massachusetts

                                                                                     Case number             1:19-bk-13705
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                       12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                  List All of Your PRIORITY Unsecured Claims
                                                                               1.     Do any creditors have priority unsecured claims against you?
                                                                                          No. Go to Part 2.
                                                                                          Yes.


                                                                                Part 2:                  List All of Your NONPRIORITY Unsecured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.     Do any creditors have nonpriority unsecured claims against you?
                                                                                          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                          Yes.

                                                                               4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                      already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                      unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                  Total claim

                                                                               4.1                                                                  Last 4 digits of account number:                                                    $1,975.52
                                                                               Alltran Financial, LP
                                                                               Nonpriority Creditor's Name                                          When was the debt incurred: UNKNOWN
                                                                               PO Box 400
                                                                               Number Street                                                        As of the date you file, the claim is: Check all that apply
                                                                                                                                                          Contingent
                                                                                                                                                          Unliquidated
                                                                               Concord CA 94524                                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                       Student loans
                                                                                     Debtor 2 only                                                       Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                          you did not report as priority claims
                                                                                     At least one of the debtors and another                             Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                         Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 1
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 14 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.2                                                               Last 4 digits of account number: 9514                                                  $0.00
                                                                               American Coradius International LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               2420 Sweet Home Road
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 150                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Buffalo NY 14228                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                               Last 4 digits of account number: 3296                                               $477.00
                                                                               Atrius Health
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 415432
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02241                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.4                                                               Last 4 digits of account number:                                                  $8,260.00
                                                                               Capital One Bank, USA
                                                                                                                                                 When was the debt incurred: 11/15/2007
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 30281
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.5                                                               Last 4 digits of account number:                                                  $1,547.00
                                                                               Capital One/Kawasaki
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 06/30/2011
                                                                               PO Box 30253
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 15 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.6                                                               Last 4 digits of account number:                                                       $0.00
                                                                               Capital One/Lord & Taylor
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/06/2016
                                                                               PO Box 30253
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130                                                 Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                               Last 4 digits of account number:                                                    $554.26
                                                                               Comcast
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               1701 JFK Boulevard
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Philadelphia PA 19103                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Supplier/Vendor
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.8                                                               Last 4 digits of account number: 5199                                               $434.60
                                                                               Comenity Bank
                                                                                                                                                 When was the debt incurred: 12/18/2013
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 182120
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Columbus OH 43218                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.9                                                               Last 4 digits of account number: 4565                                               $109.00
                                                                               Credit Collection Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               725 Canton Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Norwood MA 02062                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 16 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.10                                                              Last 4 digits of account number: 0985                                               $554.26
                                                                               Credit Management, LP
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 118288
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Carrollton TX 75011                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                              Last 4 digits of account number:                                                  $1,707.00
                                                                               Dell Financial Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/16/2015
                                                                               PO Box 81607
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Austin TX 78708                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.12                                                              Last 4 digits of account number:                                                  $7,198.00
                                                                               Direct FCU
                                                                                                                                                 When was the debt incurred: 01/11/1996
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               50 Cabot Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Needham Heights MA 02494                                                Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.13                                                              Last 4 digits of account number:                                                 $48,274.30
                                                                               Financial Pacific Leasing
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               3455 S. 344th Way
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 300                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Auburn WA 98001                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Lease
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 17 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.14                                                              Last 4 digits of account number: 3756                                               $649.22
                                                                               Financial Recovery Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               Dept 813
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 4115                                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Concord CA 94524                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.15                                                              Last 4 digits of account number: 6507                                               $517.79
                                                                               Firstsource Advantage, LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               205 Bryant Woods South
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Buffalo NY 14228                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.16                                                              Last 4 digits of account number:                                                 $40,796.04
                                                                               Internal Revenue Service
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Central Insolvency Operation
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 7346                                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Philadelphia PA 19101-7346                                              Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes owed by Grooming Unlimited LTD, and
                                                                               Is the claim subject to offset?                                        Shannon Sullivan as single member
                                                                                     No
                                                                                     Yes

                                                                               4.17                                                              Last 4 digits of account number:                                                       $0.00
                                                                               JPMBC Card Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 07/01/2012
                                                                               PO Box 15369
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19850                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 18 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.18                                                              Last 4 digits of account number:                                                    $643.00
                                                                               Kohls Department Store
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 09/03/2002
                                                                               PO Box 3115
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Milwaukee WI 53201                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.19                                                              Last 4 digits of account number: 7157                                               $910.00
                                                                               Lahey Health
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 981029
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02298                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.20                                                              Last 4 digits of account number: 7966                                               $205.14
                                                                               Liberty Mutual Insurance
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               222 Berkeley Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Floor 9                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02116                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.21                                                              Last 4 digits of account number: H238                                               $435.16
                                                                               MAPFRE Insurance
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               11 Gore Road
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Webster MA 01570                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 19 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.22                                                              Last 4 digits of account number:                                                  $2,395.00
                                                                               Marcum Associates
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 60
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Rochester NH 03866                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.23                                                              Last 4 digits of account number:                                                    $532.60
                                                                               McCarthy, Burgess & Wolff, Inc.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               26000 Cannon Road
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Bedford OH 44146                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.24                                                              Last 4 digits of account number:                                                       $0.00
                                                                               Midland Funding, LLC
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               2365 Northside Drive
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 300                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               San Diego CA 92108                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.25                                                              Last 4 digits of account number: 9569                                             $6,703.00
                                                                               MRS BPO, LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               1930 Olney Avenue
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Cherry Hill NJ 08003                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 20 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.26                                                              Last 4 digits of account number: 6418                                                $30.00
                                                                               North Shore Radiological
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 6750
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Portsmouth NH 03802                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.27                                                              Last 4 digits of account number: 2073                                               $325.00
                                                                               Receivables Performance Management, LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               20818 44th Avenue W.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 140                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Lynnwood WA 98036                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.28                                                              Last 4 digits of account number:                                                 $19,286.00
                                                                               Sallie Mae, Inc.
                                                                                                                                                 When was the debt incurred: 08/15/2017
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 3229
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilmington DE 19804                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.29                                                              Last 4 digits of account number:                                                       $0.00
                                                                               SYNCB/TJX CO PLCC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/27/2016
                                                                               PO Box 965064
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Orlando FL 32896                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 21 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.30                                                              Last 4 digits of account number:                                                       $0.00
                                                                               Target Card Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 673
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Minneapolis MN 55440                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.31                                                              Last 4 digits of account number:                                                    $649.00
                                                                               TD Bank USA/Target Credit
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/23/2012
                                                                               NCD-0450
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 1470                                                             Contingent
                                                                                                                                                       Unliquidated
                                                                               Minneapolis MN 55440                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.32                                                              Last 4 digits of account number:                                                       $0.00
                                                                               TD Bank, N.A.
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               32 Chestnut Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Lewiston ME 04240                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.33                                                              Last 4 digits of account number:                                                       $0.00
                                                                               TJX Rewards
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               PO Box 530949
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Atlanta GA 30353                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9
                                                                                                   Case 19-13705             Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                   Case number: 1:19-bk-13705
                                                                                                                                        Document     Page 22 of 43

                                                                                                                                                                                                                              Total claim

                                                                               4.34                                                              Last 4 digits of account number:                                                    $737.87
                                                                               Town of Wareham
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               54 Marion Road
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Wareham MA 02571                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.35                                                              Last 4 digits of account number: 3452                                                $50.00
                                                                               Transworld Systems
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               500 Virginia Drive
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 514                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Fort Washington PA 19034                                                Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.36                                                              Last 4 digits of account number: 0179                                               $445.31
                                                                               Travelers Insurance
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 55126
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02205                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.37                                                              Last 4 digits of account number: 2281                                             $6,703.49
                                                                               United Collection Bureau, Inc.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               5620 Southwyck Boulevard
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 206                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Toledo OH 43614                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10
                                                                                                   Case 19-13705             Doc 12     Filed 11/26/19 Entered 11/26/19 12:12:39                                           Desc Main
                                                                               Debtor 1         Shannon Sullivan                                                                                                           Case number: 1:19-bk-13705
                                                                                                                                         Document     Page 23 of 43

                                                                                                                                                                                                                                         Total claim

                                                                               4.38                                                              Last 4 digits of account number:                                                                   $0.00
                                                                               Winchester Hospital
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               c/o Marcam Associates
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               PO Box 60                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Rochester NH 03866                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed
                                                                               5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                      then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                      the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                      this page.

                                                                               1                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Alltran Financial, LP                                                            Line 4.1 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 722929
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN


                                                                               Houston TX 77272-2929
                                                                               City, State, ZIP Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               2                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Atrius Health                                                                    Line 4.3 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 415432
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN


                                                                               Boston MA 02241
                                                                               City, State, ZIP Code



                                                                               3                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One                                                                      Line 4.18 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 1116
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN


                                                                               Charlotte NC 28201
                                                                               City, State, ZIP Code



                                                                               4                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Comcast                                                                          Line 4.7 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 196
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN


                                                                               Newark NJ 07101
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 11
                                                                                                 Case 19-13705   Doc 12   Filed 11/26/19 Entered 11/26/19 12:12:39                                     Desc Main
                                                                               Debtor 1      Shannon Sullivan                                                                                         Case number: 1:19-bk-13705
                                                                                                                           Document     Page 24 of 43

                                                                               5                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Comcast                                                        Line 4.7 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 118288
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Carrollton TX 75011-2137
                                                                               City, State, ZIP Code



                                                                               6                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Comcast                                                        Line 4.7 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 1577
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Newark NJ 07101-1577
                                                                               City, State, ZIP Code



                                                                               7                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Comcast                                                        Line 4.10 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1701 JFK Boulevard
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19103
                                                                               City, State, ZIP Code



                                                                               8                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Comenity Bank                                                  Line 4.8 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 182120
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Columbus OH 43218
                                                                               City, State, ZIP Code



                                                                               9                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Credit Collection Services                                     Line 4.9 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               725 Canton Street
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Norwood MA 02062
                                                                               City, State, ZIP Code



                                                                               10                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Earl Miller, Esq.                                              Line 4.12 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 5628
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Boston MA 02114
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12
                                                                                                 Case 19-13705      Doc 12   Filed 11/26/19 Entered 11/26/19 12:12:39                                     Desc Main
                                                                               Debtor 1      Shannon Sullivan                                                                                            Case number: 1:19-bk-13705
                                                                                                                              Document     Page 25 of 43

                                                                               11                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               FBCS, Inc.                                                        Line 4.18 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               49 Winter Street
                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN


                                                                               East Weymouth MA 02189
                                                                               City, State, ZIP Code



                                                                               12                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Financial Recovery Services                                       Line 4.14 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 385908
                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN


                                                                               Minneapolis MN 55438
                                                                               City, State, ZIP Code



                                                                               13                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Firstsource Advantage, LLC                                        Line 4.15 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 628
                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN


                                                                               Buffalo NY 14240
                                                                               City, State, ZIP Code



                                                                               14                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Liberty Mutual Insurance                                          Line 4.20 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 2056
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN


                                                                               Keene NH 03431
                                                                               City, State, ZIP Code



                                                                               15                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Liberty Mutual Insurance                                          Line 4.20 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Brennan & Clark
                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN
                                                                               721 East Madison Street, Suite 200

                                                                               Villa Park IL 60181
                                                                               City, State, ZIP Code



                                                                               16                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Marcum Associates                                                 Line 4.22 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               36 Industrial Way
                                                                               Number Street                                                     Last 4 digits of account number: UNKNOWN


                                                                               Rochester NH 03867
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13
                                                                                                 Case 19-13705   Doc 12   Filed 11/26/19 Entered 11/26/19 12:12:39                                     Desc Main
                                                                               Debtor 1      Shannon Sullivan                                                                                         Case number: 1:19-bk-13705
                                                                                                                           Document     Page 26 of 43

                                                                               17                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Midland Funding, LLC                                           Line 4.24 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               350 Camino De La Reina
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN
                                                                               Suite 100

                                                                               San Diego CA 92108
                                                                               City, State, ZIP Code



                                                                               18                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Sallie Mae, Inc.                                               Line 4.28 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 3319
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Wilmington DE 19804
                                                                               City, State, ZIP Code



                                                                               19                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Sallie Mae, Inc.                                               Line 4.28 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 8459
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Philadelphia PA 19101
                                                                               City, State, ZIP Code



                                                                               20                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Salter McGowan Sylvia & Leonard                                Line 4.32 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               56 Exchange Terrace
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Providence RI 02903
                                                                               City, State, ZIP Code



                                                                               21                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               TD Bank USA/Target Credit                                      Line 4.31 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               7000 Target Parkway North
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN
                                                                               MS-NCB-0464

                                                                               Minneapolis MN 55445
                                                                               City, State, ZIP Code



                                                                               22                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               TJX Rewards                                                    Line 4.33 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 965015
                                                                               Number Street                                                  Last 4 digits of account number: UNKNOWN


                                                                               Orlando FL 32896
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14
                                                                                                 Case 19-13705                         Doc 12                Filed 11/26/19 Entered 11/26/19 12:12:39                                                        Desc Main
                                                                               Debtor 1      Shannon Sullivan                                                                                                                                                Case number: 1:19-bk-13705
                                                                                                                                                              Document     Page 27 of 43

                                                                               23                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Transworld Systems                                                                                             Line 4.35 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 15618
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN
                                                                               Department 55

                                                                               Wilmington DE 19850
                                                                               City, State, ZIP Code



                                                                               24                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Transworld Systems                                                                                             Line 4.35 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               2135 East Primrose
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN
                                                                               Suite Q

                                                                               Springfield MO 65804
                                                                               City, State, ZIP Code



                                                                               25                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               United Collection Bureau, Inc.                                                                                 Line 4.37 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO Box 1448
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN


                                                                               Maumee OH 43537
                                                                               City, State, ZIP Code




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                               Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................                  6a.                 $0.00

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                                      6b.                 $0.00

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                                        6c.                 $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                                     6d.                 $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................              6e.                 $0.00

                                                                               Total
                                                                               claims from
                                                                               Part 2              6f. Student loans .............................................................................................................................     6f.          $19,286.00

                                                                                                   6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                   priority claims .................................................................................................................................   6g.                 $0.00

                                                                                                   6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.                 $0.00

                                                                                                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.         $133,818.56

                                                                                                   6j. Total. Add lines 6f through 6i. .....................................................................................................           6j.         $153,104.56




                                                                               Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                              Page 15
                                                                                                 Case 19-13705            Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                               Desc Main
                                                                                                                                        Document     Page 28 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                             filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number           1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106G
                                                                               Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.    Do you have any executory contracts or unexpired leases?
                                                                                         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

                                                                               2.    List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
                                                                                     example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
                                                                                     and unexpired leases.

                                                                                Person or company with whom you have the contract or lease                                    State what the contract or lease is for

                                                                                2                                                                             Work Van (2014 Ford E45)
                                                                                       Financial Pacific Leasing
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       Creditor's Name
                                                                                       3455 S. 344th Way
                                                                                       Number Street
                                                                                       Suite 300

                                                                                       Auburn WA 98001
                                                                                       City, State, ZIP Code




                                                                               Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1
                                                                                                 Case 19-13705            Doc 12    Filed 11/26/19 Entered 11/26/19 12:12:39                        Desc Main
                                                                                                                                     Document     Page 29 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                            Check if this is an amended
                                                                                                                                                                                                   filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number           1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106H
                                                                               Schedule H: Your Codebtors                                                                                                            12/15


                                                                               Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
                                                                               people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
                                                                               fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages,
                                                                               write your name and case number (if known). Answer every question.

                                                                               1.    Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                                                                                         No
                                                                                         Yes

                                                                               2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and
                                                                                     territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                                                                                           No. Go to line 3.
                                                                                           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                                                                                                No
                                                                                                Yes. In which community state or territory did you live? . Fill in the name and current address of that person.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List
                                                                                     the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
                                                                                     the creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form
                                                                                     106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

                                                                               Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                                                                                        Check all schedules that apply




                                                                               Official Form 106H                                          Schedule H: Your Codebtors                                                    Page 1
                                                                                                 Case 19-13705            Doc 12     Filed 11/26/19 Entered 11/26/19 12:12:39                   Desc Main
                                                                                                                                      Document     Page 30 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX
                                                                                                                                                                                          Check if this is:
                                                                                    Debtor 2
                                                                                                                                                                                              An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                              A supplement showing
                                                                                                                                                                                              post-petition chapter 13
                                                                                    United States Bankruptcy Court for the District of Massachusetts
                                                                                                                                                                                              income as of
                                                                                    Case number           1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 106I
                                                                               Schedule I: Your Income                                                                                                            12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                               supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
                                                                               spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
                                                                               attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Employment
                                                                               1.    Fill in your employment                                              Debtor 1                     Debtor 2 or non-filing spouse
                                                                                     information                           Employment status                Employed                     Employed
                                                                                                                                                            Not employed                 Not employed
                                                                                     If you have more than one job,
                                                                                     attach a separate page with           Occupation
                                                                                     information about additional          Employer's name                N/A                          N/A
                                                                                     employers.                            Employer's address             N/A                          N/A
                                                                                     Include part-time, seasonal, or       How long employed there?       N/A                          N/A
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     self-employed work.

                                                                                     Occupation may include student or
                                                                                     homemaker, if it applies.


                                                                                Part 2:              Give Details About Monthly Income

                                                                               Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space.
                                                                               Including your non-filing spouse unless you are separated.

                                                                               If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                                                                               below. If you need more space, attach a separate sheet to this form.


                                                                                                                                                                                                         For Debtor 2
                                                                                                                                                                                                              or
                                                                                                                                                                                      For Debtor 1
                                                                                                                                                                                                          non-filing
                                                                                                                                                                                                           spouse
                                                                               2.    List monthly gross wages, salary, and commissions before all payroll deductions).           2.            $0.00
                                                                                     If not paid monthly, calculate what the monthly wage would be.

                                                                               3.    Estimate and list monthly overtime pay.                                                     3.            $0.00
                                                                               4.    Calculate gross income. Add line 2 + line 3.                                                4.            $0.00
                                                                               5.    List All payroll deductions:

                                                                                     5a. Tax, Medicare, and Social Security deductions                                          5a.            $0.00
                                                                                     5b. Mandatory contributions for retirement plans                                           5b.            $0.00




                                                                               Official Form 106I                                              Schedule I: Your Income                                                 Page 1
                                                                                            Case 19-13705              Doc 12         Filed 11/26/19 Entered 11/26/19 12:12:39                       Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                         Case number: 1:19-bk-13705
                                                                                                                                       Document     Page 31 of 43

                                                                                                                                                                                                              For Debtor 2
                                                                                                                                                                                           For Debtor 1       or non-filing
                                                                                                                                                                                                                spouse
                                                                                    5c. Voluntary contributions for retirement plans                                                 5c.            $0.00
                                                                                    5d. Required repayments of retirement fund loans                                                 5d.            $0.00
                                                                                    5e. Insurance                                                                                    5e.            $0.00
                                                                                    5f.   Domestic support obligations                                                               5f.            $0.00
                                                                                    5g. Union dues                                                                                   5g.            $0.00
                                                                                    5h. Other deductions. Specify:                                                                   5h.            $0.00
                                                                               6.   Add the payroll deductions. Add lines 5a through 5h                                               6.            $0.00
                                                                               7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                               7.            $0.00
                                                                               8.   List all other income regularly received:

                                                                                    8a. Net income from rental property and from operating a business, profession,                   8a.            $0.00
                                                                                        or farm

                                                                                          Attach a statement for each property and business showing gross receipts,
                                                                                          ordinary and necessary business expenses, and the total monthly net income.

                                                                                    8b. Interest and dividends                                                                       8b.            $0.00
                                                                                    8c. Family support payments that you, a non-filing spouse, or a dependent                        8c.            $0.00
                                                                                        regularly receive

                                                                                          Include alimony, spousal support, child support, maintenance, divorce settlement,
                                                                                          and property settlement.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    8d. Unemployment compensation                                                                    8d.            $0.00
                                                                                    8e. Social Security                                                                              8e.            $0.00
                                                                                    8f.   Other government assistance that you regularly receive                                     8f.       $442.00
                                                                                          Include cash assistance and the value (if known) of any non-cash assistance that
                                                                                          you receive, such as food stamps (benefits under the Supplemental Nutrition
                                                                                          Assistance Program) or housing subsidies. Specify: Food stamps D1 $442.00

                                                                                    8g. Pension or retirement income                                                                 8g.            $0.00
                                                                                    8h. Other monthly income. Specify:                                                               8h.            $0.00
                                                                               9.   Add all other income. Add lines 8a-8h.                                                            9.       $442.00
                                                                               10. Calculate monthly income. Add line 7 + line 9.                                                             10.           $442.00
                                                                                   Add the entries in line 9 for Debtor 1 and Debtor 2 or non-filing spouse.

                                                                               11. State all other regular contributions to the expenses that you list in Schedule J                          11.      $1,000.00
                                                                                   (Official Form 106J).

                                                                                    Include contributions from an unmarried partner, members of your household, your
                                                                                    dependents, your roommates, and other friends or relatives.

                                                                                    Do not include any amounts already included in lines 2-10 or amounts that are not available to
                                                                                    pay expenses listed in Schedule J (Official Form 106J).

                                                                                    Specify: Assitance from family and friends D1 hshld $300.00; DTA D1 hshld
                                                                                    $700.00
                                                                               12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also                        12.
                                                                                   write that amount on the Summary of Your Assets and Liabilities and Certain Statistical                             $1,442.00
                                                                                   Information (Official Form 106Sum) if it applies.




                                                                               Official Form 106I                                              Schedule I: Your Income                                                  Page 2
                                                                                             Case 19-13705          Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39   Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                 Case number: 1:19-bk-13705
                                                                                                                                  Document     Page 32 of 43

                                                                               13. Do you expect an increase or decrease within the year after you file this form?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106I                                         Schedule I: Your Income                              Page 3
                                                                                                  Case 19-13705            Doc 12         Filed 11/26/19 Entered 11/26/19 12:12:39                          Desc Main
                                                                                                                                           Document     Page 33 of 43

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1        Shannon Sullivan XX-XXXXXXX
                                                                                                                                                                                                      Check if this is:
                                                                                     Debtor 2
                                                                                                                                                                                                          An amended filing
                                                                                     (Spouse, if filing)
                                                                                                                                                                                                          A supplement showing
                                                                                                                                                                                                          post-petition chapter 13
                                                                                     United States Bankruptcy Court for the District of Massachusetts
                                                                                                                                                                                                          expenses as of
                                                                                     Case number           1:19-bk-13705
                                                                                     (If known)



                                                                               Official Form 106J
                                                                               Schedule J: Your Expenses                                                                                                                     12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:               Describe Your Household
                                                                                1.      Is this a joint case?

                                                                                              No. Go to line 2.
                                                                                              Yes. Does Debtor 2 live in a separate household?

                                                                                                     No.
                                                                                                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

                                                                               2.     Do you have dependents?                                            Dependent's                Dependent's age            Does dependent live
                                                                                                                                  No                     relationship to Debtor                                with you?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                      Do not list Debtor 1 or Debtor 2.           Yes. Fill out this     1 or Debtor 2
                                                                                                                                  information for        Daughter                   20                            No
                                                                                      Do not state the dependents'                each dependent                                                                  Yes
                                                                                      names.
                                                                                                                                                         Son                        16                            No
                                                                                                                                                                                                                  Yes
                                                                                                                                                         Daughter                   11                            No
                                                                                                                                                                                                                  Yes
                                                                                                                                                         Mother                     73                            No
                                                                                                                                                                                                                  Yes

                                                                               3.     Do your expenses include expenses of people other than yourself and your                        No
                                                                                      dependents?                                                                                     Yes


                                                                                Part 2:               Estimate Your Ongoing Monthly Expenses
                                                                               Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
                                                                               expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
                                                                               the applicable date

                                                                               Include expenses paid for with non-cash governmental assistance if you know the value of such assistance and have included it on
                                                                               Schedule I: Your Income(Official Form 106I).


                                                                                Note: Expenses for property other than the debtor(s)' primary residence(s), if any, are reported in the Summary of Business/Real-Estate Income &
                                                                                Expense annexed to Schedule I.

                                                                                                                                                                                                                Your
                                                                                                                                                                                                              expenses
                                                                               4.     The rental or home ownership expenses for your residence. Include first                                          4.       $2,415.00
                                                                                      mortgage payments and any rent for the ground or lot.

                                                                                      If not included in line 4:




                                                                               Official Form 106J                                                  Schedule J: Your Expenses                                                     Page 1
                                                                                            Case 19-13705             Doc 12        Filed 11/26/19 Entered 11/26/19 12:12:39              Desc Main
                                                                               Debtor 1   Shannon Sullivan                                                                                Case number: 1:19-bk-13705
                                                                                                                                     Document     Page 34 of 43

                                                                                    4a. Real estate taxes                                                                           4a.        $145.41
                                                                                    4b. Property, homeowner's, or renter's insurance                                                4b.

                                                                                    4c. Home maintenance, repair, and upkeep expenses                                               4c.

                                                                                    4d. Homeowner's association or condominium dues                                                 4d.

                                                                               5.   Additional mortgage payments for your residence, such as home equity loans                       5.

                                                                               6.   Utilities:

                                                                                    6a. Electricity, heat, natural gas                                                              6a.

                                                                                    6b. Water, sewer, garbage collection                                                            6b.        $100.00
                                                                                    6c. Telephone, cell phone, Internet, satellite, and cable services                              6c.        $250.00
                                                                                    6d. Other. Specify: N/A                                                                         6d.

                                                                               7.   Food and housekeeping supplies                                                                   7.        $700.00
                                                                               8.   Childcare and children’s education costs                                                         8.

                                                                               9.   Clothing, laundry, and dry cleaning                                                              9.        $125.00
                                                                               10. Personal care products and services                                                              10.        $100.00
                                                                               11. Medical and dental expenses                                                                      11.        $125.00
                                                                               12. Transportation. Include gas, maintenance, bus or train fare.                                     12.        $120.00
                                                                                   Do not include car payments.

                                                                               13. Entertainment, clubs, recreation, newspapers, magazine, and books                                13.          $50.00
                                                                               14. Charitable contributions and religious donations                                                 14.          $75.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               15. Insurance.
                                                                                   Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                    15a. Life insurance                                                                            15a.

                                                                                    15b. Health insurance                                                                          15b.          $10.00
                                                                                    15c. Vehicle insurance                                                                         15c.        $120.00
                                                                                    15d. Other insurance. Specify: N/A                                                             15d.

                                                                               16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify: N/A    16.

                                                                               17. Installment or lease payments

                                                                                          (None)                                                                                    17.           $0.00
                                                                               18. Your payments of alimony, maintenance, and support that you did not report as                    18.
                                                                                   deducted from your pay on line 5, Schedule I (Official Form 106I)

                                                                               19. Other payments you make to support others who do not live with you.                              19.
                                                                                   Specify: N/A

                                                                               20. Other real property expenses not included in lines 4 or 5 of this form or on
                                                                                   Schedule I (Official Form 106I)

                                                                                    20a. Mortgages on other property                                                               20a.

                                                                                    20b. Real estate taxes                                                                         20b.

                                                                                    20c. Property, homeowner's, or renter's insurance                                              20c.

                                                                                    20d. Maintenance, repair, and upkeep expenses                                                  20d.

                                                                                    20e. Homeowner's association or condominium dues                                               20e.




                                                                               Official Form 106J                                           Schedule J: Your Expenses                                        Page 2
                                                                                             Case 19-13705           Doc 12        Filed 11/26/19 Entered 11/26/19 12:12:39                            Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                            Case number: 1:19-bk-13705
                                                                                                                                    Document     Page 35 of 43

                                                                                                                                                                                                           Your
                                                                                                                                                                                                         expenses
                                                                                   20f. Other. Specify: Principal Residence : $150.00                                                           20f.          $150.00
                                                                               21. Other. Specify:                                                                                               21.
                                                                                          Car insurance (daughter)                                                                                            $100.00
                                                                                          Excise taxes                                                                                                         $15.00
                                                                                          Bank fees                                                                                                            $15.00
                                                                                          Gifts                                                                                                                $10.00
                                                                               22. Calculate your monthly expenses.

                                                                                   22a. Add lines 4 through 21.                                                                                 22a.       $4,625.41
                                                                                   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.

                                                                                   22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $4,625.41


                                                                               23. Calculate your monthly net income

                                                                                   23a. Copy line 12 (your combined monthly income) from Schedule I                                             23a.       $1,442.00
                                                                                   23b. Copy your monthly expenses from line 22 above.                                                          23b.       $4,625.41
                                                                                   23c. Subtract your monthly expenses from your monthly income.                                                23c.      ($3,183.41)
                                                                                        The result is your monthly net income

                                                                               24. Do you expect an increase or decrease in your expenses within the year after you file this form?

                                                                                   For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   because of a modification to the terms of your mortgage?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....




                                                                               Official Form 106J                                          Schedule J: Your Expenses                                                         Page 3
                                                                                               Case 19-13705             Doc 12         Filed 11/26/19 Entered 11/26/19 12:12:39                                    Desc Main
                                                                                                                                         Document     Page 36 of 43

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                  Debtor 2
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the District of Massachusetts

                                                                                  Case number           1:19-bk-13705
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Declaration About an Individual Debtor’s Schedules                                                                                                    12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ Shannon Sullivan                                                                                             11/26/2019
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                                                                                                                                    11/26/2019
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                               Official Form 106Dec                                 Declaration About an Individual Debtor’s Schedules                                                   Page 1
                                                                                                 Case 19-13705            Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                     Desc Main
                                                                                                                                        Document     Page 37 of 43

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                            Check if this is an amended
                                                                                                                                                                                                   filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number           1:19-bk-13705
                                                                                    (If known)



                                                                               Official Form 107
                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                  04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Give Details About Your Marital Status and Where You Lived Before

                                                                               1.    What is your current marital status?
                                                                                        Married
                                                                                        Not married


                                                                               2.    During the last 3 years, have you lived anywhere other than where you live now?
                                                                                         No
                                                                                         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
                                                                                     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,
                                                                                     Texas, Washington, and Wisconsin.)
                                                                                         No
                                                                                         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                                                                                Part 2:              Explain the Sources of Your Income

                                                                               4.    Did you have any income from employment or from operating a business during this year or the two previous calendar
                                                                                     years?
                                                                                     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities. If you are filing a
                                                                                     joint case and you have income that you receive together, list it only once under Debtor 1.
                                                                                           No
                                                                                           Yes. Fill in the details.


                                                                               5.    Did you receive any other income during this year or the two previous calendar years?
                                                                                     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
                                                                                     Security, unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from
                                                                                     lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you have income that you received
                                                                                     together, list it only once under Debtor 1.

                                                                                     List each source and the gross income from each source separately. Do not include income that you listed in line 4.
                                                                                          No
                                                                                          Yes. Fill in the details.



                                                                                Part 3:              List Certain Payments You Made Before You Filed for Bankruptcy




                                                                               Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                         Page 1
                                                                                            Case 19-13705              Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                           Desc Main
                                                                               Debtor 1   Shannon Sullivan                                                                                            Case number: 1:19-bk-13705
                                                                                                                                     Document     Page 38 of 43

                                                                               6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                                                                                          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                              "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                                                                                                   No. Go to line 7.

                                                                                                   Yes. List below each creditor to whom you paid a total of $6,825.00* or more in one or more payments and the total
                                                                                                       amount you paid that creditor. Do not include payments for domestic support obligations, such as child support
                                                                                                       and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                                              * Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.

                                                                                          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                                                                   No. Go to line 7.

                                                                                                   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor.
                                                                                                       Do not include payments for domestic support obligations, such as child support and alimony. Also, do not
                                                                                                       include payments to an attorney for this bankruptcy case.

                                                                               7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                                                                                    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general
                                                                                    partner; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting
                                                                                    securities; and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include
                                                                                    payments for domestic support obligations, such as child support and alimony.
                                                                                         No
                                                                                         Yes. List all payments to an insider
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt
                                                                                    that benefited an insider?
                                                                                    Include payments on debts guaranteed or cosigned by an insider.
                                                                                         No
                                                                                         Yes. List all payments that benefited an insider.



                                                                                Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

                                                                               9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative
                                                                                    proceeding?
                                                                                    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support
                                                                                    or custody modifications, and contract disputes.
                                                                                         No
                                                                                         Yes. Fill in the details


                                                                                     Case title                         Nature of the case                   Court or agency                    Status of the case

                                                                                     TD Bank, N.A. v. Grooming          Breach of Contract                   Middlesex County Superior
                                                                                     Unlimited, LTD, No.                                                     Court
                                                                                     1881-CV-3211                                                            200 TradeCenter
                                                                                                                                                             Woburn, MA 01801

                                                                               10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
                                                                                   seized, or levied?
                                                                                   Check all that apply and fill in the details below.
                                                                                       No. Go to line 11.
                                                                                       Yes. Fill in the information below.




                                                                               Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                            Page 2
                                                                                           Case 19-13705          Doc 12         Filed 11/26/19 Entered 11/26/19 12:12:39                                 Desc Main
                                                                               Debtor 1   Shannon Sullivan                                                                                                Case number: 1:19-bk-13705
                                                                                                                                  Document     Page 39 of 43

                                                                               11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off
                                                                                   any amounts from your accounts or refuse to make a payment because you owed a debt?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
                                                                                   of creditors, a court-appointed receiver, a custodian, or another official?
                                                                                        No
                                                                                        Yes



                                                                                Part 5:        List Certain Gifts and Contributions

                                                                               13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                                                                                       No
                                                                                       Yes. Fill in the details for each gift.


                                                                               14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
                                                                                   $600 to any charity?
                                                                                       No
                                                                                       Yes. Fill in the details of each gift or contribution



                                                                                Part 6:        List Certain Losses

                                                                               15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
                                                                                   fire, other disaster, or gambling?
                                                                                         No
                                                                                         Yes. Fill in the details
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 7:        List Certain Payments or Transfers

                                                                               16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                                                                                   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                                     Person who was paid                            Description and value of any property               Date payment          Amount of payment
                                                                                                                                    transferred                                         or transfer
                                                                                                                                                                                        was made

                                                                                     Jacob T. Simon                                 Expense & fee retainer (including any                    10/24/2019               $2,335.00
                                                                                     450B Paradise Road #423                        retainer for the filing fee)
                                                                                     Swampscott, MA 01907

                                                                                     Email or website address:
                                                                                     jacob@simonlawma.com

                                                                                     Person Who Made the Payment if Not
                                                                                     You:

                                                                                     DECAF                                          Fee for § 109(h)(1) briefing by approved                 10/25/2019                  $25.00
                                                                                     112 Goliad Street                              nonprofit budget and credit counseling
                                                                                     Fort Worth, TX 76126                           agency

                                                                                     Email or website address:
                                                                                     www.bkcert.com

                                                                                     Person Who Made the Payment if Not
                                                                                     You:




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   Page 3
                                                                                            Case 19-13705          Doc 12        Filed 11/26/19 Entered 11/26/19 12:12:39                      Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                   Case number: 1:19-bk-13705
                                                                                                                                  Document     Page 40 of 43

                                                                               17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone who promised to help you deal with your creditors or to make payments to your creditors?
                                                                                   Do not include any payment or transfer that you listed on line 16.
                                                                                       No
                                                                                       Yes. Fill in the details.


                                                                               18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
                                                                                   than property transferred in the ordinary course of your business or financial affairs?
                                                                                   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
                                                                                   property). Do not include gifts and transfers that you have already listed on this statement.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of
                                                                                   which you are a beneficiary? (These are often called asset-protection devices.)
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

                                                                               20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
                                                                                   benefit, closed, sold, moved, or transferred?
                                                                                   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
                                                                                   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
                                                                                   for securities, cash, or other valuables?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                        No
                                                                                        Yes. Fill in the details.


                                                                               22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                                                                                      No
                                                                                      Yes. Fill in the details.



                                                                                Part 9:         Identify Property You Hold or Control for Someone Else

                                                                               23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or
                                                                                   hold in trust for someone.
                                                                                       No
                                                                                       Yes. Fill in the details.



                                                                                Part 10:        Give Details About Environmental Information
                                                                               For the purpose of Part 10, the following definitions apply:

                                                                                    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                                                                                    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
                                                                                    statutes or regulations controlling the cleanup of these substances, wastes, or material.
                                                                                    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
                                                                                    or used to own, operate, or utilize it, including disposal sites.
                                                                                    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
                                                                                    hazardous material, pollutant, contaminant, or similar term.

                                                                               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                        Page 4
                                                                                            Case 19-13705            Doc 12        Filed 11/26/19 Entered 11/26/19 12:12:39                              Desc Main
                                                                               Debtor 1    Shannon Sullivan                                                                                             Case number: 1:19-bk-13705
                                                                                                                                    Document     Page 41 of 43

                                                                               24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
                                                                                   environmental law?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               25. Have you notified any governmental unit of any release of hazardous material?
                                                                                      No
                                                                                      Yes. Fill in the details


                                                                               26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
                                                                                   and orders.
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 11:        Give Details About Your Business or Connections to Any Business

                                                                               27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
                                                                                   business?
                                                                                           A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                                                                                           A member of a limited liability company (LLC) or limited liability partnership (LLP)
                                                                                           A partner in a partnership
                                                                                           An officer, director, or managing executive of a corporation
                                                                                           An owner of at least 5% of the voting or equity securities of a corporation

                                                                                          No. None of the above applies. Go to Part 12.
                                                                                          Yes. Check all that apply above and fill in the details below for each business.

                                                                                     Business name and address                     Describe the nature of the business                Employer identification number
                                                                                                                                   and identify the accountant or                     (Do not include SSN or ITIN)
                                                                                                                                   bookkeeper                                         Dates business existed
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
                                                                                   Include all financial institutions, creditors, or other parties.
                                                                                       No
                                                                                       Yes. Fill in the details below.



                                                                                Part 12:        Sign Below
                                                                               I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                                                                               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
                                                                               U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                    /s/ Shannon Sullivan                                                                                       11/26/2019
                                                                                    Signature of Debtor 1                                                                                      Date

                                                                                                                                                                                               11/26/2019
                                                                                    Signature of Debtor 2                                                                                      Date


                                                                                    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
                                                                                             No
                                                                                             Yes

                                                                                    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                                                                                             No
                                                                                             Yes. Name of person N/A -- the BkAssist software used to prepare this petition is licensed for use only by
                                                                                             attorneys.




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                               Page 5
                                                                                               Case 19-13705            Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                               Desc Main
                                                                                                                                      Document     Page 42 of 43

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Shannon Sullivan XX-XXXXXXX

                                                                                  Debtor 2
                                                                                  (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                           filing
                                                                                  United States Bankruptcy Court for the District of Massachusetts

                                                                                  Case number           1:19-bk-13705
                                                                                  (If known)



                                                                               Official Form 108
                                                                               Statement of Intention for Individuals Filing Under Chapter 7                                                                                 12/15


                                                                               If you are an individual filing under chapter 7, you must fill out this form if:

                                                                                    creditors have claims secured by your property, or
                                                                                    you have leased personal property and the lease has not expired.

                                                                               You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
                                                                               whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

                                                                               If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
                                                                               sign and date the form.

                                                                               Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
                                                                               write your name and case number (if known).


                                                                                Part 1:            List Your Creditors Who Hold Secured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill
                                                                               in the information below.


                                                                                    Identify the creditor and the property that is collateral    What do you intend to do with the property that                Did you claim the
                                                                                                                                                 secures a debt?                                                property as exempt
                                                                                                                                                                                                                on Schedule C?

                                                                                    Bank of Oklahoma                                                  Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    Principal Residence                                               Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]: Continue to pay
                                                                                                                                                      the obligation as permitted by applicable
                                                                                                                                                      non-bankruptcy law

                                                                                    JPMCB Auto Finance                                                Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    SUV                                                               Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]:

                                                                                    Portfolio Recovery                                                Surrender the property.                                        No
                                                                                                                                                      Retain the property and redeem it.                             Yes
                                                                                    2011 Kawasaki Jetski. Sunk in 2011. Has not run since.            Retain the property and enter into a Reaffirmation
                                                                                                                                                      Agreement.
                                                                                                                                                      Retain the property and [explain]:


                                                                                Part 2:            List Your Unexpired Personal Property Leases
                                                                               For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form
                                                                               106G), fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease
                                                                               period has not yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. §
                                                                               365(p)(2).




                                                                               Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                       Page 1
                                                                                           Case 19-13705           Doc 12       Filed 11/26/19 Entered 11/26/19 12:12:39                         Desc Main
                                                                               Debtor 1   Shannon Sullivan                                                                                      Case number: 1:19-bk-13705
                                                                                                                                 Document     Page 43 of 43

                                                                                    Describe your unexpired personal property lease                                                                  Will the lease be
                                                                                                                                                                                                     assumed?

                                                                                    Financial Pacific Leasing                                                                                            No
                                                                                                                                                                                                         Yes
                                                                                    Work Van (2014 Ford E45)


                                                                                Part 3:        Sign Below
                                                                               Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
                                                                               personal property that is subject to an unexpired lease.


                                                                                    /s/ Shannon Sullivan                                                                                11/26/2019
                                                                                    Signature of Debtor 1                                                                               Date

                                                                                                                                                                                        11/26/2019
                                                                                    Signature of Debtor 2                                                                               Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                    Page 2
